Exhibit 10.4

PARKWAY PROPERTIES, INC.

LONG-TERM CASH INCENTIVE PLAN

FOCUS Plan

                    1.                  Introduction.  Parkway Properties, Inc.,
establishes this Parkway Properties, Inc. Long-Term Cash Incentive Plan (the
"Plan") to reward significant out-performance under the Company's FOCUS Plan for
the three-year Performance Period ending June 30, 2013 (the "Cash Incentive
Pool").

                    2.                  Definitions.

                (a)                "Average Share Price" for a particular period
means the average of the Fair Market Values of a Share on all the dates in that
period on which the exchange on which Shares are traded is open.

                (b)               "Capitalization of the Company" means the
Average Share Price for June 2010,  (which was $15.80) multiplied by the number
of Common Shares outstanding on that date (which was 21,568,931, for a
Capitalization on June 30, 2010, of $340,789,110).

                (c)                "Cause" has the meaning given in the Omnibus
Equity Incentive Plan.

                (d)               "Change in Control" has the meaning given in
the Omnibus Equity Incentive Plan.

                (e)                "Common Shares" or "Shares" means the shares
of common stock, $0.001 par value, of the Company.

                (f)                "Compounded Annual TRS for the Performance
Period" shall be calculated in accordance with the generally accepted
calculation of a compounded annual growth rate over a defined period.

                (g)               "Disability" has the meaning given in Treasury
Department regulations issued under section 409A of the Internal Revenue Code.

                (h)               "Fair Market Value" of a Common Share means on
a given date, the closing price of a Share as reported on the national
securities exchange on which Common Shares are traded, or under any composite
transaction report of such exchange on such date, or, if no prices are so
reported on that date, on the next preceding date on which such prices are so
reported.  If Common Shares are not traded on a national exchange, "Fair Market
Value" will have the alternative meaning given in the Omnibus Equity Incentive
Plan.

                 (i)                 "Good Reason" has the meaning given in the
Omnibus Equity Incentive Plan.

1

--------------------------------------------------------------------------------


                 (j)                 "Omnibus Equity Incentive Plan" means the
Parkway Properties, Inc. 2010 Omnibus Equity Incentive Plan, as it may be
amended from time to time.

                 (k)               "Performance Period"  means the period
beginning on July 1, 2010, and ending on June 30, 2013, except as provided in
Section 10 in connection with a Change in Control.

                 (l)                 "RMS" means the MSCI US REIT Index
calculated on a gross basis or, in the event such index is discontinued or its
methodology significantly changed, a comparable index selected by the Committee
in good faith for the Performance Period.

                 (m)             "Subsidiary"  means a corporation, partnership,
joint venture, or other entity in which the Company has an equity, profit, or
voting interest of at least 50 percent.

                 (n)               "TRS for the Performance Period"  means, with
respect to the Company, (A) the sum of (1) the change in the Average Share Price
for the Performance Period (determined using the average price per Share for the
month ended June 30, 2010, and the average price per Share for the month ending
June 30, 2013, except as provided in Section 10 in connection with a Change in
Control), plus (2) reinvested dividends and other distributions paid with
respect to Common Shares during the Performance Period, divided by (B) the
Average Share Price for the month ended June 30, 2010, all of which is subject
to adjustment as provided in Section 9.  For the purpose of computing TRS,
dividends and other distributions paid with respect to Common Shares shall be
assumed to be reinvested in Common Shares as of the end of the month in which
paid.

                    3.                  Dual Performance Criteria.

                (a)                Payout from the Cash Incentive Pool is
conditioned on the achievement of two performance criteria:

                        (i)                 the Company must achieve a
Compounded Annual TRS for the Performance Period that exceeds 14 percent, AND

                        (ii)               the Company's Compounded Annual TRS
for the Performance Period must exceed the compounded annual return of the RMS
for the Performance Period by at least 500 basis points.

                (b)               Payout attributable to Compounded Annual TRS
in excess of 19 percent for the Performance Period is further conditioned on the
Compounded Annual TRS for the Performance Period exceeding the compounded annual
return of the RMS for the Performance Period by at least 600 basis points.

2

--------------------------------------------------------------------------------


                    4.                  Cash Incentive Pool.  Subject to
achievement of the dual performance criteria provided in Section 3, the amount
of the Cash Incentive Pool will be determined upon a sliding scale of the
Compounded Annual TRS achieved by the Company for the Performance Period, as
provided in the table below.  The Cash Incentive Pool will not exceed a cap
equal to the product of 450,000 multiplied by the Average Share Price for the
month ending June 30, 2010 ($15.80 per Share), which is $7,110,000.

Compounded Annual

TRS for Performance Period

Amount of Cash

Incentive Pool*

Up to 14 percent

$               0

> 14 percent and

RMS + 500 basis points

$    817,894

> 15 percent and

RMS + 500 basis points

$ 1,635,788

> 16 percent and

RMS + 500 basis points

$ 2,453,682

> 17 percent and

RMS + 500 basis points

$ 3,271,575

> 18 percent and

RMS + 500 basis points

$ 4,089,469

> 19 percent and

RMS + 600 basis points

$ 4,907,363

> 20 percent and

RMS + 600 basis points

$ 5,725,257

> 21 percent and

RMS + 600 basis points

$ 6,543,151

> 22 percent and

RMS + 600 basis points

$ 7,110,000

*NOTE:  If the Compounded Annual TRS for the Performance Period is between two
of the performance levels indicated above, the amount of the Cash Incentive Pool
will be determined on a linear basis.  For example, if the Company's Compounded
Annual TRS for the Performance Period is 16.5 percent, then the amount of the
Cash Incentive Pool will be $2,862,628.

                    5.                  Participants.  The Compensation
Committee of the Board of Directors will select the officers of the Company who
will be eligible to participate in the Cash Incentive Pool subject to their
entry into a participation agreement prescribed by the Committee and to
fulfillment of the service conditions of Sections 6 and 7.  The participation
agreement will set out the participant's percentage interest in the Cash
Incentive Pool, as determined by the Committee, and any other terms and
conditions the Committee finds appropriate.

                    6.                  Eligibility To Participate in Cash
Incentive Pool.  Subject to Section 7, a participant will be entitled to
participate in the Cash Incentive Pool if:

                (a)                the Company has satisfied the dual
performance criteria provided in Section 3, and

                (b)               the participant remains in the employ of the
Company or a Subsidiary on July 15, 2013, or the participant's employment has
terminated before July 15, 2013, by reason of death or Disability,

                    7.                  Amount of Interest, Conditions on
Payment, and Timing of Payment.  The amount payable to a participant who is
entitled to participate in the Cash Incentive Pool pursuant to Section 6, the
service conditions on payment, and the timing of payment, will be:

3

--------------------------------------------------------------------------------


                (a)                Unless paragraph 7(b) applies, and subject to
the service condition of subparagraph (a)(ii), the amount payable to the
participant will be the Cash Incentive Pool multiplied by the participant's
percentage interest set out in his or her participation agreement.

                        (i)                 One-half of the amount payable will
be paid on July 15, 2013.

                        (ii)               The second half of the amount payable
will be paid on July 15, 2014, provided one of the following service conditions
is satisfied:  the participant remains in the employ of the Company or a
Subsidiary on that date; or the participant's employment terminates after July
15, 2013, and before July 15, 2014, by reason of the Participant's death or
Disability.  If neither of the conditions is satisfied, the participant will
forfeit the second half of the amount payable.

                (b)               This paragraph (b) applies if the
participant's employment terminates by reason of death or Disability before July
15, 2013.  The amount payable to such a participant will be the amount
determined under the first sentence of paragraph (a), multiplied by a fraction
the numerator of which is the number of full months elapsed from July 1, 2010,
through the date of termination of employment and the denominator of which is
36.  Payment will be made in two equal installments at the times provided in
paragraph (a), without regard to the service conditions in subparagraph (a)(ii).

                    8.                  Forfeiture.

                (a)                A participant will forfeit all interest in
the Cash Incentive Pool that does not become payable pursuant to Section 7.  The
Committee may reallocate any forfeited percentage to other participants or to
newly designated participants.

                (b)               If the Company does not satisfy the dual
performance criteria described in Section 3(a), no amount will be payable under
this Plan.

                    9.                  Capital Changes.  The Committee shall
adjust the dual performance criteria described in Section 3, the calculation of
TRS, and the calculation of the amount of the Cash Incentive Pool to the extent
(if any) it determines that the adjustment is necessary or advisable to preserve
the intended incentives and benefits to reflect (a) any material change in
corporate capitalization, any material corporate transaction (such as a
reorganization, combination, separation, merger, acquisition, or any combination
of the foregoing), or any complete or partial liquidation of the Company, (b)
any change in accounting policies or practices, (c) the effects of any special
charges to the Company's earnings, or (d) any other similar special
circumstances.

                    10.              Change in Control.  Notwithstanding any
provision of the Plan to the contrary, in the event of a Change in Control
before July 15, 2014, the  provisions of this Section 10 shall apply.

4

--------------------------------------------------------------------------------


            (a)                If a participant's employment with the Company is
terminated by the Company for any reason other than Cause or by such participant
for Good Reason, in each case, within the two-year period commencing on the
Change in Control, then, as of the date of such participant's termination, the
following treatment shall apply.

                (i)                 If the termination of employment occurs
before July 15, 2013, then the determination of whether the Company has
satisfied the dual performance criteria set out in Section 3 and the calculation
of the amount of the Cash Incentive Pool under Section 0 will be made on the
basis of a Performance Period that begins on July 1, 2010, and ends on the day
before the date of the termination of employment.  In the calculation of the TRS
for the Performance Period, there shall be substituted for the term "the average
price per Share for the month ending June 30, 2013", the term "the average price
per Share for the 30 day period ending on the day before the participant's
termination of employment."  The amount payable will be the Cash Incentive Pool
multiplied by the participant's percentage interest set out in his or her
participation agreement, and then multiplied by a fraction the numerator of
which is the number of full months elapsed from July 1, 2010, through the date
of termination of employment, and the denominator of which is 36.  Payment will
be made in one lump sum as soon as practicable following the date of the
termination of employment, but in no event later than 90 days after that date,
on a date determined by the Company.  No other amount will be payable under the
Plan after a Change in Control.

                (ii)               If the termination of employment occurs on or
after July 15, 2013, payment of any amount described in Section 0 that remains
unpaid upon the date of the termination of employment will be paid in one lump
sum as soon as practicable following the date of the termination of employment
but not later than 90 days after that date, on a date determined by the Company.

                (iii)             However, unless the Change in Control is a
change in the ownership or effective control or of ownership of a substantial
portion of the assets of the Company (within the meaning of Internal Revenue
Code section  409A), a Change in Control shall not accelerate the time of
payment of amounts payable under the Plan that are deferred compensation subject
to Code section 409A.

                    11.              Section 409A.

             (a)                The term "termination of employment" shall be
construed to mean a separation from service, as that term is defined in the
regulations under section 409A of the Internal Revenue Code of 1986, as amended.

5

--------------------------------------------------------------------------------


            (b)               If a payment to be made under this Plan is
triggered by a termination of employment, and if the participant is, on the date
of termination of employment, a specified employee, as that term is used in
regulations under section 409A of the Code, no payment of an amount that is
deferred compensation for purposes of section 409A of the Code may be made until
the first day of the seventh month beginning after termination of employment. 
The Company believes the amounts payable under this Plan are not deferred
compensation for purposes of section 409A of the Code, and this paragraph shall
be construed accordingly unless this belief is demonstrated to be incorrect.

                    12.              Withholding.  The Company will deduct from
any payment to be made under this Plan the amount of tax it is obliged to
withhold with respect to the payment.

                    13.              Administration.  The Committee shall
administer the Plan.  The Committee shall have all the powers vested in it by
the terms of the Plan.  The Committee shall have full authority to interpret the
Plan and participation agreements, to prescribe, amend, and rescind rules and
regulations relating to the Plan, and to make any determinations it finds
necessary or advisable for the administration of the Plan.  The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any participation agreement in the manner and to the extent the
Committee deems desirable.  Any decision of the Committee in the administration
of the Plan shall be in its sole discretion and conclusive.  The Committee may
act only by a majority of its members in office, except that the Committee may
authorize any one or more of its members or any officer of the Company to
execute and deliver documents on behalf of the Committee.

No Committee member and no delegate of the Committee shall be liable for any
determination made in good faith under the Plan.

                    14.              Recoupment.  The Committee may provide in a
participation agreement or in a policy applicable to this Plan that, under
conditions specified in the participation agreement or policy, the participant
shall forfeit all rights under the Plan and shall be obliged to pay back or
return to the Company amounts previously paid under the Plan.  Such conditions
may include, by way of illustration and not by way of limitation, the occurrence
of an error in financial statements that results in the payment of a greater
amount than would have been paid based on correct financial statements.

                    15.              Beneficiary Designation.  A participant
may, from time to time, name a beneficiary or beneficiaries (who may be named
contingently or successively) to whom any amount under the Plan after the
participant's death shall be paid.  Each such designation shall revoke all prior
designations by the same participant, shall be in a form acceptable to the
Company, and shall be effective only when filed by the participant in writing
with the Company during the participant's lifetime.  In the absence of any such
designation, any amounts payable under the Plan after the participant's death
shall be paid when due to the participant's estate unless otherwise provided in
the participation agreement.

                    16.              No Alienation.  Except to the extent
required by law, the right of a participant or beneficiary to payment under this
Plan shall not be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
participant or beneficiary.

6

--------------------------------------------------------------------------------


                    17.              Construction.  The Plan shall be construed
in accordance with the law of the State of Maryland.  To the extent the Plan
provides for the payment of deferred compensation (within the meaning of section
409A of the Internal Revenue Code of 1986, as amended), the terms of the Plan
and the participation agreements shall be construed to conform to the
requirements of Code section 409A for the deferral (until payment) of the
inclusion of the compensation in gross income.

IN WITNESS WHEREOF, the Company has caused this Plan to be signed this _____day
of __________, 2010.

                                                                                                                                                                                                               
PARKWAY PROPERTIES, INC.

                                                                                                                                                                                                               
By __________________________________

7

--------------------------------------------------------------------------------